NOT FOR PUBLICATION                                FILED
                      UNITED STATES COURT OF APPEALS                              DEC 24 2020
                                                                              MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MICHAEL EUGENE WYATT,                                No.     20-15203

                  Petitioner-Appellant,              D.C. No. 4:18-cv-06588-PJH

    v.
                                                     MEMORANDUM*
JOHN SUTTON,

                  Respondent-Appellee.

                    Appeal from the United States District Court
                         for the Northern District of California
                  Phyllis J. Hamilton, Chief District Judge, Presiding

                             Submitted December 11, 2020**
                                San Francisco, California


Before: W. FLETCHER, IKUTA, and VANDYKE, Circuit Judges.

         Petitioner Michael Wyatt appeals the district court’s denial of his habeas

petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C. §§ 1291 and

2253, and we review the district court’s decision de novo. Boyer v. Belleque, 659




*
 This disposition is not appropriate for publication and is not precedent except as provided by
Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral argument. See
Fed. R. App. P. 34(a)(2).
F.3d 957, 964 (9th Cir. 2011). We affirm.1

          Wyatt’s contention that the state court unreasonably applied Jackson v.

Virginia, 443 U.S. 307, 326 (1979), or reached an unreasonable determination of the

facts, cannot overcome the double deference we afford to insufficient evidence

claims on habeas review of state court convictions under the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104–132, 110 Stat.

1214. See Johnson v. Montgomery, 899 F.3d 1052, 1056–57 (9th Cir. 2018) (“In

addition to Jackson’s already deferential standard …. we must conclude that the

state court’s determination that a rational jury could have found each required

element proven beyond a reasonable doubt was not just wrong but was objectively

unreasonable.”); Coleman v. Johnson, 566 U.S. 650, 656 (2012) (“[T]he only

question under Jackson is whether that finding was so insupportable as to fall below

the threshold of bare rationality.”). If the record supports conflicting inferences, we

“must presume—even if it does not affirmatively appear in the record—that the trier

of fact resolved any such conflicts in favor of the prosecution, and must defer to that

resolution.” Jackson, 443 U.S. at 326.

          On habeas review of Jackson claims, “we … look to state law only to establish

the elements of the crime and then turn to the federal question of whether the state

court was objectively unreasonable in concluding that sufficient evidence supported

1
    Because the parties are familiar with the facts, we recite them here only as necessary.


                                                   2
its decision.” Johnson, 899 F.3d at 1056 (cleaned up) (citation omitted). In

California, a defendant commits first-degree murder if the killing was willful,

premeditated, and deliberate. See Cal. Penal Code § 189; People v. Sandoval, 363

P.3d 41, 64 (Cal. 2015). Specifically, “‘[d]eliberation’ refers to careful weighing of

considerations in forming a course of action; ‘premeditation’ means thought over in

advance.” Sandoval, 363 P.3d at 64 (quoting People v. Koontz, 46 P.3d 335, 361

(Cal. 2002)). California courts generally look to three non-exhaustive factors as

guidelines in determining premeditation and deliberation: planning, motive, and

manner of killing. Sandoval, 363 P.3d at 65.

      Here, the state court reasonably determined that Wyatt’s first-degree murder

conviction is supported by sufficient evidence. With respect to preexisting motive,

it was not unreasonable for the jury to conclude that Wyatt’s increasingly violent

attempts to quiet his unarmed, mentally handicapped roommate James Nobles

evinced a motive to accomplish what Wyatt had previously and repeatedly asked

for: peace and quiet free from Nobles’s “nagging.” See People v. Boatman, 221 Cal.

App. 4th 1253, 1268 (2013). With respect to the manner of killing, a jury could have

reasonably determined that Wyatt considered his previous unsuccessful attempts at

quieting Nobles and, instead of continuing to punch Nobles or throw objects at him,

deliberately resorted to killing him by stabbing him in the chest to silence him.

Wyatt’s decision to grab, and then plunge, a knife into Nobles’s chest, multiple


                                          3
times, could also reasonably reveal “a method sufficiently ‘particular and exacting’

to warrant an inference that [Wyatt] was acting according to a preconceived design”

of quieting his roommate once and for all. People v. Thomas, 828 P.2d 101, 115

(Cal. 1992); see also People v. Anderson, 447 P.2d 942, 949 (Cal. 1968) (surveying

state law and noting that “directly plunging a lethal weapon into the chest evidences

a deliberate intention to kill”). The jury could also have reasonably concluded that

Wyatt’s additional actions—not immediately seeking aid after he stabbed Nobles,

waiting twelve hours with Nobles’s corpse before dumping the body at a time least

likely to be seen, and lying to others (including the police)—all further evince that

Wyatt’s conduct was not merely the product of rash impulse. Cf. Boatman, 221 Cal.

App. 4th at 1269 (“Defendant’s actions immediately afterward—directing Brenton

to call 911 and attempting to resuscitate Marth and seek medical aid—are not the

actions of an executioner.”). Likewise, it would be reasonable for the jury to infer

that Wyatt’s previous murder of a friend after an altercation also supported the

conclusion that he carefully weighed the considerations of stabbing Nobles in

advance of doing so. See People v. Steele, 47 P.3d 225, 234 (Cal. 2002) (“[T]he

more often one kills, especially under similar circumstances, the more reasonable

the inference the killing was intended and premeditated.”).

      While Wyatt contends that “[a]ll that was proven here was a ‘mere

unconsidered or rash impulse’ that led to a spontaneous and frenzied lashing out with


                                         4
a knife,” the controlling question under AEDPA’s double deference standard is

whether the state court’s different conclusion was objectively unreasonable.

Johnson, 899 F.3d at 1056–57. As discussed above, it was not. And Wyatt’s

argument that state law precludes the jury’s inferences and conclusions fails because

“the minimum amount of evidence … require[d] to prove the offense is purely a

matter of federal law,” not state law. Coleman, 566 U.S. at 655.

      The state court’s decision was a reasonable application of the law and based

on a reasonable determination of the facts, and therefore the district court properly

denied Wyatt’s federal habeas petition. See Moses v. Payne, 555 F.3d 742, 751 (9th

Cir. 2009); 28 U.S.C. § 2254(d).

      AFFIRMED.




                                         5